Citation Nr: 0901102	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  05-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for back injury, now 
claimed as arthralgia of the lumbar spine, and if so, whether 
service connection is warranted.  

2.  Entitlement to service connection for arthralgia of the 
cervical spine.

3.  Entitlement to service connection for arthralgia of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971 and from April 1979 to September 1988.  Before 
April 1979, he apparently had a total of 10 years, 9 months 
of active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.

The issues of service connection (on the merits) for back 
injury and arthralgia of the cervical spine and knees are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  

The RO had denied service connection for diverticulitis of 
the colon in June 2004, and issued the veteran a statement of 
the case on it in June 2005.  However, the veteran did not 
submit a timely substantive appeal of that decision, and the 
representative in December 2008 has recognized that it is not 
at issue.  On the veteran's July 2005 substantive appeal, he 
indicated that he was only appealing the back, neck, and knee 
claims.  


FINDINGS OF FACT

1.  In February 1989, the RO denied the veteran's claim for 
service connection for back injury.  The veteran did not 
perfect an appeal.

2.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 




CONCLUSIONS OF LAW

1.  The February 1989 RO decision denying service connection 
for back injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for back injury, now claimed as arthralgia of the lumbar 
spine, are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back injury

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The current application to reopen was received in August 
2003.  Claims are to be reopened when new and material 
evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  
Applicable 38 C.F.R. § 3.156 (2008) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

The RO denied service connection for back injury in February 
1989.  The veteran was notified of this decision and did not 
perfect an appeal; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The veteran applied 
to reopen in August 2003, and has appealed the RO's June 2004 
decision denying service connection for arthralgia of the 
lumbar spine.  It appears that the RO reviewed the claim de 
novo in June 2004.  However, in Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), the Court held that pursuant to 38 U.S.C.A. 
§§ 5108 and 7104(b), the Board has a legal duty to consider 
the new and material issue regardless of the RO's actions.  

At the time of the February 1989 RO rating decision, service 
medical records did not show treatment, complaints, history, 
or diagnosis of back pain or back injury.  There was a bill 
for October 1980 private X-rays of the veteran's cervical 
spine.  Service examinations of the veteran's spine were 
normal through June 1988.  

The veteran claimed service connection for back injury in 
October 1988.  On VA examination in January 1989, the 
lumbosacral spine had normal flexion and extension, X-rays 
were normal, and the diagnosis was normal examination.  

The RO denied service connection for back injury in February 
1989 because a claimed back injury by the veteran was not 
shown by the evidence of record.  At the time of the February 
1989 decision, there was no current evidence of low back 
condition, no accepted evidence of a back injury in service, 
and no relationship between the two.  For evidence to be new 
and material evidence, it must make up for one of these 
facts.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the February 1989 RO decision, new and material 
evidence has been received.  Various diagnoses have been 
offered since for the veteran's low back complaints.  Among 
them is Kenneth B. Craig, M.D.'s July 2003 diagnosis of 
arthritis of the lumbar spine from a previous motor vehicle 
accident at age 35.  The veteran also has submitted also a 
copy of a police report indicating that he was in a motor 
vehicle accident in service in September 1980, when he was 
33, and he has asserted that he hurt his back while doing 
parachute jumps in service.  Service records show he was 
awarded the parachute badge.  The evidence showing current 
back diagnoses is new and material because a back diagnosis 
was not previously shown and was necessary.  Evans.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  As new and material evidence has 
been received, the claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim for 
service connection for back injury, now claimed as arthralgia 
of the lumbar spine, is reopened.  


REMAND

The veteran claims that current bilateral knee, lumbar spine, 
and cervical spine disorders arose out of the same incidents 
in service - parachute jumps and a motor vehicle accident in 
September 1980.  Various diagnoses have been reported and the 
veteran's wife wrote a letter in August 2003 regarding 
symptoms in and post-service.  VA medical records dated in 
2002 report arthralgia of the knees, and neck pain.  Dr. 
Craig reported arthritis of the lumbar spine in July 2003 and 
felt that it was due to the veteran's in-service motor 
vehicle accident.  Clarence Robinson, M.D. reported 
fibromyositis in July 2005, and apparently felt that it 
affected the veteran's knees, lumbar spine, and cervical 
spine, and that it resulted from traumatic incidents in 
service.  He cited the parachute jumps and the motor vehicle 
accident.  On remand, the veteran should be provided a VA 
examination and a medical opinion should be obtained, as 
directed below.  See 38 C.F.R. § 3.159(c)(4).  Beforehand, 
however, any additional treatment records the veteran has 
received since July 2005 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA or private medical records 
of treatment the veteran has received for 
his knees, lumbar spine, and cervical 
spine since July 2005.

2.  Thereafter, schedule the veteran for a 
VA orthopedic examination.  The claims 
folder and a copy of this remand are to be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
by the examiner are to be performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the diagnosis, date of 
onset, and etiology of all current knee, 
lumbar spine, and cervical spine 
conditions found to be present.

Specifically, the examiner is asked to 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current knee, lumbar spine, or 
cervical spine condition had its onset 
during active service or is related to any 
in-service disease or injury.  In 
providing this opinion, the examiner 
should discuss the significance, if any, 
of in-service parachute jumps and the 
veteran's motor vehicle accident in 
September 1980.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.

3.  Finally, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


